Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2003

Artz v. Comm Social Security
Precedential or Non-Precedential: Precedential

Docket No. 02-3882




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Artz v. Comm Social Security" (2003). 2003 Decisions. Paper 426.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/426


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       PRECEDENTIAL

                                  Filed May 30, 2003

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT


                 No. 02-3882


                  JAY ARTZ,
                           Appellant
                      v.
JO ANNE B. BARNHART, COMMISSIONER OF THE
     SOCIAL SECURITY ADMINISTRATION

             ON APPEAL FROM THE
      UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF NEW JERSEY
             (D.C. No. 01-cv-02004)
     District Judge: Hon. Joseph E. Irenas

             Argued: April 7, 2003
  Before: ALITO, FUENTES and GREENBERG,
                 Circuit Judges

         (Opinion Filed: May 30, 2003)

                Brian G. Smith, Esq. (Argued)
                Community Health Law Project, Inc.
                900 Haddon Avenue, Suite 400
                Collingswood, New Jersey 08108
                Counsel for Appellant
                               2


                        Anthony J. LaBruna
                        Assistant U.S. Attorney
                        Christopher J. Christie
                        United States Attorney
                        District of New Jersey
                        970 Broad Street, Suite 700
                        Newark, New Jersey 07102
                        Karen T. Callahan (Argued)
                        Social Security Administration
                        Office of General Counsel - Region II
                        26 Federal Plaza
                        New York, NY 10278
                        Counsel for Appellee


                 OPINION OF THE COURT

ALITO, Circuit Judge:
   This appeal requires us to interpret and apply a provision
of the Social Security Act, 42 U.S.C. § 402(x)(1)(A)(ii), that
provides that disability insurance benefits and certain other
benefits are not to be paid to a person who “is confined by
court order in an institution at public expense in
connection with . . . a verdict or finding that the individual
is not guilty of [a criminal] offense by reason of insanity.”
Relying on this provision, the Commissioner suspended Jay
Artz’s claim for disability benefits for a 14-month period
during which he was involuntarily confined in psychiatric
institutions at public expense. The District Court affirmed
the decision of the Commissioner, Artz v. Barnhart, 214 F.
Supp.2d 459 (D.N.J. 2002), and we now affirm the order of
the District Court.

                               I.
   Before turning to the facts of Artz’s case, we will briefly
discuss the provision of the Social Security Act that is at
issue in this appeal, and we will summarize New Jersey’s
treatment of persons who are found not guilty by reason of
insanity (“NGRI”).
                               3


  A. Before 1994, a provision of the Social Security Act,
42 U.S.C. § 402(x)(1) (amended 1994) provided that benefits
were not to be paid to felons while incarcerated unless they
were actively and satisfactorily participating in an approved
rehabilitation program and were expected to be able to
engage in substantial gainful activity upon release and
within a reasonable time. In 1994, Congress broadened this
prohibition to apply to several other categories of persons
who are institutionalized at public expense following
criminal proceedings. 42 U.S.C. § 402(x)(1)(A). Specifically,
as amended in 1994 and as it now stands, the statute
applies to any person who
    (i) is confined in a jail, prison, or other penal
    institution or correctional facility pursuant to his
    conviction of a criminal offense,
    (ii) is confined by court order in an institution at public
    expense in connection with —
      (I) a verdict or finding that the individual is guilty but
    insane, with respect to a criminal offense,
      (II) a verdict or finding that the individual is not guilty
    of such an offense by reason of insanity,
      (III) a finding that such individual is incompetent to
    stand trial under an allegation of such an offense, or
      (IV) a similar verdict or finding with respect to such
    an offense based on similar factors (such as a mental
    disease, a mental defect, or mental incompetence), or
    (iii) immediately upon completion of confinement as
    described in clause (i) pursuant to conviction of a
    criminal offense an element of which is sexual activity,
    is confined by court order in an institution at public
    expense pursuant to a finding that the individual is a
    sexually dangerous person or a sexual predator or a
    similar finding.
  The House Committee Report provided the following
explanation for including persons found not guilty by
reason of insanity within this prohibition:
    Social Security is intended to replace earnings and
    provide basic income for food, clothing and shelter to
                             4


    workers who retire or become disabled. Individuals who
    have been committed to an institution pursuant to
    committing a crime are already relying on public funds
    to cover the costs of their basic living expenses. It is
    particularly inequitable that, in some instances,
    criminally insane individuals so institutionalized
    receive higher benefits than their victims or their
    victims’ survivors . . . .
    In making these changes, the Committee is seeking to
    establish greater consistency in the policy that
    Congress enacted in 1980 banning Social Security
    benefit payments to incarcerated felons. That limitation
    recognizes that prisoners receive full support from
    public resources in the form of food, clothing, lodging,
    and basic health care. In the Committee’s view, the
    same situation exists in the case of criminally insane
    individuals who are confined to institutions at public
    expense.
H.R. Rep. No. 103-491 (1994), 1994 U.S.C.C.A.N. 3266,
3268, 3273.
  B. In State v. Krol, 344 A.2d 289 (N.J. 1975), the New
Jersey Supreme Court endorsed the broad principle that
the standard for the involuntary commitment of persons
found NGRI should be substantially the same as that
applied to others who are civilly committed. Id. at 297-99.
The Court then prescribed procedures to implement this
principle. Under Krol, when a defendant is found NGRI, the
criminal court may order that the defendant “be confined in
a suitable mental institution for a period of 60 days for
observation and examination.” Id. at 300. The Krol Court
continued:
    Within this period, the State may move for indefinite
    commitment on the ground that defendant is mentally
    ill and, if permitted to remain at large in the general
    population without some restraints, is likely to pose a
    danger to himself or to society. If, following a hearing,
    the court finds that the State has shown by a
    preponderance of the evidence that defendant is
    mentally ill and is likely to pose such a danger, it
    should order suitable restraints placed upon
                              5


    defendant’s liberty so as to protect the public and
    provide defendant with appropriate treatment.
Id. (footnotes omitted). The Court added that orders
requiring institutionalization or lesser restraints may be
modified upon proper proof by a preponderance of the
evidence by the party seeking modification. Id. at 303-04.
“Once, however, [a] commitment order is unconditionally
terminated the defendant must be treated thereafter like
any other person for purposes of involuntary commitment.”
Id.
  In State v. Fields, 390 A.2d 574 (N.J. 1978), the state
supreme court imposed additional requirements. The Fields
Court held that persons who are civilly committed after a
verdict of NGRI are entitled to periodic review of the
continued validity of the restraints on their liberty and that
the state must bear the same burden of proof at these
proceedings as it bore when the person was first
committed. Id. at 580. The Krol and Fields procedures are
now codified by statute and court rule. See N.J.S.A. 2C:4-8;
N.J. Court Rules 3:19-2 and 4:74-7.
   Under the New Jersey procedures, NGRI acquittees are
generally treated the same as others when civil commitment
is initially sought and when a periodic review proceeding is
held, but there are some differences. “[W]hat is required is
not absolute equality, but ‘substantial equality.’ ” In the
Matter of the Commitment of Edward S., 570 A.2d 917, 922
(N.J. 1990). “Indeed, the cases note that there are
differences.” Id. at 923 (emphasis in original). Perhaps most
importantly, the burden of proof differs. In most civil
commitment proceedings, it must be shown by clear and
convincing evidence that “mental illness causes the person
to be dangerous to self or dangerous to others or property.”
N.J. Court Rule 4:74-7(f)(1). In the case of a person who
has been found NGRI, however, “during the maximum
period of imprisonment that could have been imposed, as
an ordinary term of imprisonment, for any charge on which
the defendant has been acquitted by reason of insanity,” a
preponderance of the evidence burden applies. N.J.S.A. 2C:
4-8. See also Krol, 344 A.2d at 300 & n.9. Furthermore,
“the fact that [an NGRI acquittee] has actually engaged in
dangerous conduct otherwise criminal should weigh heavily
                              6


in [a] court’s assessment of the need for the continued
imposition of restraints upon his liberty.” Fields, 390A.2d
at 587. In addition the prosecutor has a statutory right to
appear in any proceeding regarding the commitment or
discharge of an acquittee following an NGRI verdict and in
any subsequent periodic review. N.J.S.A. 2C:4-8b(3). And
when an NGRI murder acquittee seeks release into the
community, the proceeding must generally be open to the
public. In the Matter of Commitment of Edward S., supra.
  C. Artz has a long history of mental illness. See Artz,
214 F. Supp.2d at 461. In 1981, Artz was arrested for the
murder of his mother, but he was found NGRI, and his case
was then handled in accordance with the procedures
summarized above. He was confined by the criminal court
for 60 days for observation and evaluation. After that
evaluation, it was determined that he was a danger to
himself or others. He was therefore involuntarily committed
to the Ancora Psychiatric Hospital, and his status was
reviewed as required by Fields. In June of 1989, following
such a review, a New Jersey Superior Court Judge ordered
that Artz be released from the Ancora facility on certain
conditions, including the following: that he refrain from
drinking alcohol and using illegal controlled substances;
that he take prescribed psychoactive medications; that he
attend regular counseling sessions; and that he remain
available for monitoring and evaluation. App. at 144-46.
  As a result of this continued monitoring and evaluation,
Artz was readmitted to the Ancora facility from July 7 to
20, 1993, and from February 23 to March 30, 1994. Id. at
149. On July 22, 1994, he was committed to another
psychiatric hospital after a judicial determination that he
posed a danger to himself and others because he was no
longer taking his medication. On March 14, 1995, Artz was
transferred to the Ancora facility. He was conditionally
released on April 10, 1996.
  In January 1982, while confined in the Ancora facility,
Artz applied to the Social Security Administration (“SSA”)
for disability benefits. Id. at 47-50. His claim was initially
denied, but he filed a request for reconsideration. Id. at 51-
57. This too was denied. Id. at 58-59. Artz then requested
a hearing before an ALJ. Id. at 51-53. In January of 1983,
                             7


the ALJ issued a favorable decision and order. The ALJ
found that Artz suffered from “a severe impairment, and
[was] unable to perform his prior work activity, or any other
relevant work-related activity in the local and national
economy.” Id. at 135. The ALJ decided that Artz was
entitled to disability benefits and to a period of disability
commencing on December 31, 1980. Id. at 136. Because of
Artz’s mental condition and his confinement in Ancora
Psychiatric Hospital, the ALJ recommended that a
representative payee be appointed. Id.
   In March 1995, Artz was informed by the SSA that his
benefits were being suspended while he was confined in an
institution at public expense. Id. at 138-39. Artz filed a
request for reconsideration, but the SSA denied the request
citing the previously noted amendment to 42 U.S.C.
§ 402(x) that had taken effect on February 1, 1995. App. at
142-43. Artz requested a hearing and, in March 1998, he
appeared before an ALJ. Id. at 29-46. In June 1999, the
ALJ decided that, pursuant to the amendment to 42 U.S.C.
§ 402(x), Artz’s benefits had been properly suspended by
the Commissioner because Artz’s involuntarily confinement
between February 1, 1995, and April 10, 1996, was “in
connection with” his 1981 NGRI verdict. App. at 19-20. The
Appeals Council of the SSA denied Artz’s request for review
of the ALJ’s decision. Id. at 4-5. Artz sought review in the
United States District Court for the District of New Jersey,
but the District Court affirmed the decision denying Artz’s
claim. Artz, 214 F. Supp.2d at 468. The District Court
based its decision on the language of Section 202(x) and
also noted the congressional intent to avoid double
payment of public funds in the form of benefits to
individuals who are institutionalized at the public expense
following a verdict of NGRI. Artz then took the present
appeal.

                             II.
   Artz argues that his benefits were improperly suspended
because during the time in question he was not confined
“in connection with” the verdict of NGRI but was instead
confined as a result of a normal civil commitment
proceeding. Artz argues that the only connections between
                              8


the NGRI verdict and the order under which he was
committed during the time in question are that “they both
happened to Mr. Artz and they both had the same case
number.” Appellant’s Br. at 14. “These connections,” he
adds, “are not what is contemplated in the statute.” Id.
  A. In analyzing Artz’s argument, we begin with the key
statutory phrase “in connection with” the NGRI verdict. In
United States v. Loney, 219 F.3d 281, 284-85 (3d Cir.
2000), we considered the meaning of the phrase “in
connection with,” and although the context was different —
in Loney, we were interpreting a provision of the Sentencing
Guidelines, U.S.S.G. § 2K2.1(b)(5) — our discussion there is
instructive. Stating that we should interpret the phrase in
accordance with “ordinary usage,” we concluded that the
phrase should be interpreted “ ‘broadly,’ ” “ ‘expansively,’ ”
and “as covering a wide range of relationships.” Loney, 219
F.3d at 284 (citations omitted). We observed that the
phrase “expresses some relationship or association, one
that can be satisfied in a number of ways such as a causal
or logical relationship.” Id. We added:
    We do not attempt to provide an exhaustive list of
    relationships that will resolve every case. As other
    courts have observed, ‘no simple judicial formula can
    adequately capture the precise contours of the ‘in
    connection with’ requirement, particularly in light of
    the myriad factual contexts in which the phrase might
    come into play.
Id. (citation omitted).
  In light of this discussion of the ordinary meaning of the
phrase “in connection with,” we hold that the phrase is
more than broad enough to apply in the present case. Artz
was confined during the months at issue (February 1995 to
April 1996) pursuant to a court order that was issued on
July 22, 1994, and that formed a link in a tight chain of
events stretching back to the NGRI verdict. As previously
noted, that verdict led immediately and directly to a period
of confinement for evaluation, and as a result of that
evaluation, Artz was civilly committed in August 1981. He
was conditionally released from this confinement in June
1989, and one of the conditions of his release was that he
                              9


take the medication that was prescribed for him. After
several shorter periods of re-confinement for failure to abide
by conditions of release, the July 22, 1994, commitment
order was issued based on the conclusion that he posed a
danger to himself and others because he was no longer
taking his medication. This sequence establishes a nexus
that is sufficient to satisfy the Loney Court’s understanding
of the ordinary meaning of the phrase “in connection with.”
  Moreover, when Artz was committed in July 22, 1994, his
prior NGRI verdict had a significant effect on the test that
the judge was required to apply. Due to the prior verdict,
the judge was required to find only that a preponderance of
the evidence, not clear and convincing evidence, established
that he presented the requisite danger. This link too is
ample to satisfy Loney.
   B. Artz asks us to read the statutory language more
narrowly. According to Artz, a civil commitment meets the
“in connection with” requirement only if “the hospitalization
. . . immediately follows the NGRI verdict.” Appellant’s Br.
at 14. In his case, he argues, the covered period was “from
August of 1981 [when he was civilly committed following
his criminal trial] to June of 1989 [when the Superior Court
ordered his conditional release].” Id. We find this argument
unconvincing.
   First, we see no basis for interpreting the broad phrase
“in connection with” to mean “immediately follow[ing].” That
is not what the phrase connotes in ordinary usage, and we
see no basis for giving the phrase that special meaning
here. Second, Artz’s concession that his confinement from
August 1981 to June 1989 was “in connection with” the
NGRI verdict undermines his central argument that he was
confined during the period at issue in this case pursuant to
what was in essence an ordinary civil commitment. Artz’s
commitment was ordered in August 1981 pursuant to the
same standard — proof of dangerousness by a
preponderance of the evidence — as his re-confinement in
1994. Moreover, the 1981 order, like the 1994 order, was
based on Artz’s condition at the time in question. Thus, if
the 1981 commitment was “in connection with” the NGRI
verdict, we think that the same is true of the 1994 re-
commitment.
                              10


   C. This interpretation of 42 U.S.C. § 402(x) is supported
by the Social Security Administration’s Program Operations
Manual System [“POMS”], “the publicly available operating
instructions for processing Social Security claims.” Wash.
Dept. of Social Servs. v. Keffeler, 123 S.Ct. 1017, 1025
(2003). “While these administrative interpretations are not
products of formal rulemaking, they nevertheless warrant
respect.” Id. at 1026. POMS GN 02607.310 provides as
follows:
    NOTE: Some jurisdictions have special procedures for
    re-confining NGRI individuals (i.e., insanity acquittees)
    on conditional release which differ from usual civil
    commitment procedures. If a court orders the
    individual re-confined under these special procedures,
    consider the NGRI individual confined “in connection
    with” the NGRI verdict or finding.
Because the procedures applicable when Artz was re-
confined in 1994 differed from normal civil commitment
procedures in the ways already explained, this provision
supports the suspension of Artz’s benefits.
   In sum, we hold that Artz was confined at public expense
“in connection with” his prior NGRI verdict and that his
benefits were therefore correctly suspended for the period
in question. Accordingly, the order of the District Court is
affirmed.

A True Copy:
        Teste:

                   Clerk of the United States Court of Appeals
                               for the Third Circuit